DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In response to Office Action dated 10/07/2021, the applicant filed a reply on 01/07/2022 by cancelling the previously examined claim 1 (originally filed claim) and adding new claims 2-20.
3.	Newly added claims 2-20 are directed to an invention that is independent or distinct from the invention originally claimed (previously examined claim 1) for the following reasons: 
	(i) the previously examined claim (originally filed claim) was directed to infer, on a basis of a result of Listen-Before-Talk (LBT) related to at least one first unit frequency band included in a group that includes a plurality of unit frequency bands, whereas the newly submitted claims (filed on 01/07/2022) are directed to measure a reception power of Listen-Before-Talk (LBT) of a first unit frequency band included in a plurality of unit frequency bands.
	(ii) the newly submitted claims (filed on 01/07/2022) determine the status of the first frequency band based on the reception power of the LBT of the first unit frequency band, whereas the previously examined claim (originally filed claim) did not determine the status of the first frequency band based on the reception power of the LBT of the first unit frequency band.
	(iii) the newly submitted claims (filed on 01/07/2022) transmit signals using the first and a second unit frequency bands to a base station when the frequency 
	(iv) the newly submitted claims (filed on 01/07/2022) do not transmit signals using the first and a second unit frequency bands to the base station when the first frequency band is in a busy state, whereas the previously examined claim (originally filed claim) did not determine any state (busy/idle) of the first frequency band and transmit signals using the first and a second unit frequency bands to a base station.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the newly submitted claims (Newly added claims 2-20 filed on 01/07/2022) are withdrawn from consideration as being directed to an invention other than the one previously claimed.  See 37 CFR 1.145 and MPEP § 821.03.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.


Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473